DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 5, 15-19 and 22 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest pieces of prior art besides those for which the TD was filed are US 9711060 to Lusted et al.; US 5766131 to Kondo et al.; US 20070123756 to Kitajima et al.; US 20150201875 to Tateda et al. The Lusted reference discloses the strap with sensors and associated data processing/transmission elements (see the final rejection). Kondo and Kitajima show an electronic device wristband and a connected finger mounted sensor (see Fig. 1A-1B and Fig. 25 respectively). The Tateda reference recites the use of a snap to connect two a sensing element to a processing element (see the final rejection). However, none of the references alone or in combination neither anticipate nor render obvious the plurality of snaps as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 February 2022